Title: [Monday September 23. 1776.]
From: Adams, John
To: 


      Monday September 23. 1776. A Letter of the 20 and 21st. from General Washington; two of the 19th. from J. Trumbull; one of the 21st. from the Convention of Delaware; one of the 14th from R. Varick; one of the 19th. from Governor Livingston; also, one of the 14th. from General Schuyler and one of the 19th from Colonel Van Schaick, and one from Dr. William Shippen were read:
      Ordered that the Letter from Dr. Shippen be referred to the medical Committee, and the rest to the Board of War.
      Two Petitions, one from Colonel J. Stark, and the other from Mons. Devourouy, were read and referred to the Board of War.
     